Citation Nr: 1724472	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 4, 2011.


REPRESENTATION

Veteran represented by:	Polly Murphy, (a.k.a. Kathryn P. Murphy), Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1978 to April 1979 and from December 1990 to July 1991, to include service in the Southwest Asia Theater of Operations. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was most recently before the Board in January 2015, when an initial rating of 70 percent for posttraumatic stress disorder (PTSD) prior to August 4, 2011 was granted, a rating in excess of 70 percent for PTSD from August 4, 2011 was denied and entitlement to a TDIU prior to August 4, 2011 was remanded for further evidentiary development.  As noted in the January 2015 Board decision, the extensive history of the Veteran's claims has been recounted in a prior July 2013 remand, and thus, as in the January 2015 Board decision, for the sake of economy, the procedural history of the claim will not be repeated herein, other than to note that the claim now returns for appellate review.  

Additionally, entitlement to a TDIU was before the Board during an October 2005 Board hearing; however, the testimony taken only considered such in the context of Veteran's increased rating claim for PTSD and did not appear to specifically address entitlement to a TDIU as a separate claim.  Thereafter, entitlement to a TDIU was fully addressed during a January 2008 Board hearing and entitlement to a TDIU prior to August, 4 2011 was addressed in a July 2014 Board hearing.  Each hearing was conducted by different VLJs and a copy of each hearing transcript is of record.  However, the VLJ who conducted the July 2014 Board hearing is no longer employed at the Board.  Thus, because the VLJ that conducted the July 2014 Board hearing has retired, the Board finds that a three VLJ panel is no longer required to decide the appeal.  38 U.S.C.A § 7102 (a) (West 2015); 38 C.F.R. § 19.3 (2016).  Next, the Board finds that, because the testimony the Veteran provided before the undersigned VLJ at the January 2008 Board hearing covers the same issue which he testified about at the July 2014 Board hearing before the now retired VLJ, VA laws and regulations do not afford him an opportunity to have another hearing.  The Board has reached this conclusion because the January 2008 hearing already acted as his de facto hearing.  Lastly, the Board finds that the holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that the statute and implementing regulation regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all VLJs who will ultimately decide the appeal) is distinguishable from the current appeal because, in the current appeal, the only VLJ that is still employed by the Board and has received testimony regarding entitlement to a TDIU is the one that is ultimately deciding the appeal.  Finally, a single-judge decision is appropriate in this instance as the claim is granted in full from the date the Veteran has reported he became unemployed, thus there is no prejudice to the Veteran in this regard.  

In May 2016, the Veteran's representative requested for a 90-day extension of time to submit additional argument in support of the appeal.  The Board granted this request in July 2016.

The Agency of Original Jurisdiction (AOJ) most recently furnished the Veteran and his representative with a supplemental statement of the case issued in December 2015, which considered the evidence of record at that time for entitlement to a TDIU prior to August 4, 2011.  However, in June 2016, the Veteran's representative submitted additional evidence to include an April 2016 private medical opinion regarding entitlement to TDIU prior August 4, 2011 and waived review of this additional evidence by AOJ consideration.  Thus, the Board may proceed with appellate review.


FINDINGS OF FACT

1.  Effective October 13, 1998, the Veteran has been service-connected for PTSD rated as 70 percent disabling; lumbosacral strain rated as 10 percent disabling; chest pain to include as due to undiagnosed illness, rated as 10 percent disabling; and reactive airway disease to include as due to undiagnosed illness, rated as 10 percent disabling.  The combined rating for his service-connected disabilities was 80 percent effective October 13, 1998.

2.  The most probative evidence of record establishes that the Veteran was no longer employed full-time as of April 25, 1999, although he remained on medical leave through July 1999. 

3.  The most probative evidence of record does not establish that it was at least as likely as not that, prior to April 25,1999, the Veteran's service-connected disabilities, considered in combination, were productive of functional impairment which precluded substantially gainful employment consistent with his high school education and occupational experience in a warehouse and/or farm work.

4.  Resolving all reasonable doubt in the favor of the Veteran, the evidence of record establishes that, effective April 25, 1999, the Veteran was unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to April 25, 1999, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

2.  The criteria for a TDIU have been met effective April 25, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2016). 

Entitlement to a TDIU has been raised as part and parcel of the Veteran's disagreement with the initial rating assigned for PTSD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Service connection has been established for PTSD, and the initial rating assigned, effective from October 13, 1998.  Thus, the period for consideration on this appeal for a TDIU is from October 13, 1998 through August 3, 2011.  38 C.F.R. § 3.400 (2016).  As noted above, an October 2011 rating decision granted entitlement to a TDIU effective August 4, 2011.  

Effective October 13, 1998, the Veteran has been service-connected for PTSD rated as 70 percent disabling; lumbosacral strain rated as 10 percent disabling; chest pain to include as due to undiagnosed illness, rated as 10 percent disabling; and reactive airway disease to include as due to undiagnosed illness, rated as 10 percent disabling.  The combined rating for his service-connected disabilities was 80 percent effective October 13, 1998.  The Veteran meets the percentage requirements of 38 C.F.R. § 4.16 (a) from October 13, 1998 as he was rated 70 percent for PTSD effective as of this date.  However, as explained in the following paragraphs, his service-connected disabilities render him unable to secure and follow a substantially gainful occupation from April 25, 1999. 

In his December 1999 VA Form 21-8940, the Veteran reported three years of high school education and no further higher education.  Also in the December 1999 VA Form 21-8940, the Veteran reported that he last worked in a warehouse and, prior to that, worked on a farm.  He noted that he became too disabled to work, and last worked, in April 1999, due to chest pains and his mental health issues.  In a May 2007 application for TDIU the Veteran again reported he had been unemployed since April 1999 due to chest pains and mental health issues.  He also reported four years of high school education and no further higher education.  

In October 2005 testimony, the Veteran's representative stated, in part, she thought the Veteran had not worked since 1994 and the Veteran reported he did not remember when he last worked but it was sometime in the mid-1990s.  However, in January 2008 and July 2014 testimony, the record reflects the phrasing the Veteran's representative questions demonstrated that the Veteran last worked in 1999.

A January 2000 Request for Employment Information in Connection with a Claim for Disability Benefits, VA 21-4142, stated the Veteran was employed as an order filler from July 1997 to July 1999 and terminated as he did not return from a leave of absence.  A June 2007 Request for Employment Information in Connection with a Claim for Disability Benefits, VA 21-4142, stated the Veteran was employed as an order puller from July 1997 to July 1999 but was on medical leave from April 30, 1999 to July 19, 1999, returned to work July 21, 1999 but was terminated on July 23, 1999 as he did not return from a leave of absence.  

In a July 2000 Board hearing, which addressed other issues on appeal, the Veteran reported he last worked in April 1999 in a warehouse position.  In an October 2003 decision from the Social Security Administration, the Veteran was found disabled as of April 25, 1999.  The Social Security Administration October 2003 decision specifically found the Veteran had not engaged in substantial gainful activity since April 25, 1999.

A February 1999 record from the Mental Health Services of Southern Oklahoma noted the Veteran worked on a ranch but reported he lost that job shortly after returning from service because he could not stand to go to work.  The February 1999 record also documented that discussion included a plan of action to prepare for being out in public.

In a March 1999 medical letter, Glenna Thorstenberg, L.S.W., noted, in part, the Veteran had persistent symptoms of sleep disturbance, angry outbursts, hypervigilance, exaggerated startle response, and some difficulty concentrating.  In an April 1999 evaluation, Robert Ashley, M.D., noted in part, the Veteran worked for a time at the ranch where he had worked prior to going into the service, but got fired because he did not like them telling him what to do, and since that time he had worked in a warehouse and got along fairly well.  However, Dr. Ashley also reported the Veteran stated that he worked by himself most of the time, however, when coworkers were sent down to help do certain projects, the Veteran did not like it and did not want to be around them.  In another April 1999 evaluation, Jonathan Cargill, Ph. D., reported vegetative signs of depression, such as loss of energy and extreme social withdrawal, and noted the Veteran reported that he could not stand to be around people, including going to restaurants, malls, or elsewhere.

During a May 1999 hearing held by a Decision Review Officer, the Veteran testified he did farm work for a specific person for 18 years but after he went to Saudi Arabia things just started getting worse between the two of them in terms of arguing and he was eventually let go and he was without a job for 5 months before obtaining his current job; however, his employer was only holding his job open for a certain time while he was on sick leave.

A July 1999 VA general examination report noted the Veteran had not worked since April 1998.  However, a July 1999 PTSD examiner found the Veteran had been working in a warehouse, had worked there for two years, and had also worked on a ranch for 18 years.  It was also noted that he apparently went to the Gulf War, and after getting back from the Persian Gulf, had a fight and lost that job.  The July 1999 PTSD examination report found a chief complaint was the Veteran stated that he had been having severe flashbacks about the Gulf War and did not like to be around people.  

A March 2003 private psychiatric evaluation, Douglas Brady, Ph. D., found at present, the Veteran had difficulties with interpersonal functioning mood, and overall behavior that appeared to represent a significant decompensation.  In March 2003 Dr. Brady, noted in part, symptoms of suicidal ideation, obsessive ruminations that interfered with the Veteran's ability to think and to function and that he could not interact with other people, appeared to be approaching a loss of impulse control and had significantly withdrawn from people in an attempt to modulate his mood states and his cognitive impairment.  

In an August 2003 Residual Functional Capacity Assessment Form, Dr. Brady found the Veteran's ability to carry out very short and simple instructions was moderately limited.  Dr. Brady further characterized the Veteran's ability to remember locations and work like procedures, ability to understand and remember very short and simple instructions, understand and remember detailed instructions, ability to maintain attention and concentration for extended periods, sustain an ordinary routine without special supervision, work in coordination with or proximity to others without being distracted by them, ability to make simple work-related decisions, ability to ask simple questions or request assistance, ability to be aware of normal hazards and take appropriate precautions all as marked limited abilities.

In an October 2009 medical letter Dr. Brady found the Veteran was having significant problems with his thinking and concentration, difficulty with concentration and has severe agitation and distress, was withdrawn and isolated and saw other people and interpersonal relationships as threatening.  Dr. Brady stated the Veteran's social judgment was extremely poor and he would have difficulties making decision for basic or primary matters with little apparent significance.  In October 2009, Dr. Brady opined that it was his professional opinion that the Veteran at present was permanently and totally unemployable and was significantly impaired.  In a February 2015 medical letter Dr. Brady further noted that it was his opinion based upon his first examination of the Veteran in 2003 that he was in need of immediate neurological examination and also psychiatric consultation and was at that time displaying severe PTSD and he also had a major depressive disorder with psychotic features.  In an April 2016 letter Dr. Brady also found, in part, that it was his opinion, based on his previous reports and examination over 20 years of VA records that the Veteran was disabled in 2011 and prior to that beginning in 1998.

In a February 2015 addendum opinion to a March 2012 Vocational Assessment, Julie Ann Harvey, LPC, CRC, found that the medical record clearly established the Veteran was having severe symptomology from PTSD.  She also cited to her March 2012 Vocational Assessment which found that based on the record reviewed, it was her vocational opinion that the Veteran had been unemployable since 1999 and would not have been able to work full-time in 1999. 

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation for the period from October 13, 1998.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  In weighing the evidence, the Board finds the February 2015 addendum opinion from Julie Ann Harvey probative as such most closely addresses the issue of the Veteran's unemployability as a result of his service-connected disabilities during the time period at issue and cites to accurate facts.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Furthermore, the record reflects the Social Security Administration also found the Veteran unemployable in part due to PTSD as of April 25, 1999. 

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities effective April 25, 1999.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted from April 25, 1999.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

However, as noted above, the record reflects the Veteran was employed until late April 1999.  The Board finds the October 2003 decision from the Social Security Administration with a disability determination date of April 25, 1999 to be probative evidence of the date the Veteran became unable to participate in substantially gainful employment.  While the Veteran reported in his December 1999 and May 2007 applications for TDIU that he last worked in April 1999, he did not provide the specific date.  Additionally, although the June 2007 Request for Employment Information in Connection with a Claim for Disability Benefits, VA 21-4142, from the Veterans former employer reported he went on leave beginning April 30, 1999, such may not account for any gap from April 25, 1999 to April 30, 1999.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that April 25, 1999 is the first date of record upon which the Veteran could be shown to be unemployable, as the most probative evidence reflects he was employed prior to that date.  Indeed, prior to April 25, 1999, the record reflects the Veteran was employed in a warehouse position as an order puller.  Although the Veteran's service-connected PTSD and his other service-connected disabilities have been shown to have impacted his employment before April 25, 1999, as referenced in the evidence of record to include the April 2016 letter from Dr. Brady, the evidence does not show that he was unemployable prior to that time.  Moreover, missing some hours or days of work is not the equivalent of being precluded from substantially gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for the functional impairment caused by his service-connected disabilities, including lost time in employment.  Therefore, missing work as a result of his service-connected disabilities without being precluded from employment altogether is reflected in the Veteran's assigned schedular disability evaluations.  Thus, as the evidence does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities prior to April 25, 1999, entitlement to a TDIU did not arise prior to April 25, 1999.  Accordingly, entitlement to a TDIU prior to April 25, 1999 is denied.



ORDER

Entitlement to a TDIU prior to April 25, 1999 is denied.

Entitlement to a TDIU is granted effective April 25, 1999, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


